                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




SULUMON MACDANIEL MUHAMMAD,

              Plaintiff,                                            Civ. No. 3:17-cv-01639-CL

       V.                                                           OPINION & ORDER

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.


MARK D. CLARKE, Magistrate Judge.

       Plaintiff Sulumon Muhammad seeks judicial review of the. final decision of the

Commissioner of the Social Security Administrations denying his applications for supplemental

security income under Title XVI of the Social Security Act. The parties have consented to

magistrate jurisdiction over this action pursuant to 28 U.S.C. § 636(c)(l). For the reasons below,

the Commissioner's decision is AFFIRMED.




Page 1 of 15 -OPINION & ORDER
                                        BACKGROUND

       Plaintiff was born February 13, 1966 and has a 10th grade education. Tr. 46. Plaintiff

has past work as an unskilled caregiver, ditch-digger, dishwasher, and fast-food cashier. Tr. 48-

49, 68-70, 191, 489, 623. Plaintiff alleges disability due to chronic complete left anterior

cruciate ligament (ACL) tear with severe left knee degenerative joint disease, bilateral foot

neuropathy, bilateral first metatarsal degenerative joint disease, chronic hip strain, chronic low

back pain, asthma, learning disorder, depression, anxiety disorder, and post-traumatic stress

disorder (PTSD). Plf. Br. at 6 (# 17). Plaintiff is addicted to alcohol and drugs, but claims to be

disabled independent of substance use. Plf. Br. at 6-7.

       Plaintiff filed a Title XVI application for supplemental security income on June 13, 2014,

alleging disability beginning May 15, 2005. Tr. 17, 74. His application was initially denied on

March 20, 2015, and upon reconsideration on November 3, 2015. Tr. 17. Thereafter, Plaintiff

filed a written request for hearing. Plaintiff appeared and testified at a hearing held on March 15,

2017 before an administrative law judge (ALJ). At the hearing, Plaintiffs representative

amended his alleged onset date to his protective filing date of June 13, 2014. Tr. 17. The ALJ

issued an unfavorable decision on May 19, 2017. Tr. 17-38. The Appeals Council denied

Plaintiffs request for review, making the ALJ's decision the final decision of the Commissioner.

Tr. 1-5, 7. Plaintiff now seeks judicial review.

                                   DISABILITY ANALYSIS

       A claimant is disabled if he or she is unable to "engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which ... has lasted or

can be expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A). "Social Security Regulations set out a five-step sequential process for



Page 2 of 15 - OPINION & ORDER
determining whether an applicant is disabled within the meaning of the Social Security Act."

Keyser v. Comm 'r. Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Each step is potentially

dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential process asks

the following series of questions:

       1.      Is the claimant performing "substantial gainful activity"? 20 C.F.R.
               §§ 404.1520(a)(4)(i); 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay
               or profit. 20 C.F.R. §§ 404.1510; 416.910. If the claimant is performing
               such work, she is not disabled within the meaning of the Act. 20 C.F.R.
               §§ 404.1520(a)(4)(i); 416.920(a)(4)(i). If the claimant is not performing
               substantial gainful activity, the analysis proceeds to step two.

       2.      Is the claimant's impairment "severe" under the Commissioner's
               regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii); 416.920(a)(4)(ii). Unless
               expected to result in death, an impairment is "severe" if it significantly
               limits the claimant's physical or mental ability to do basic work activities.
               20 C.F.R. §§ 404.1521(a); 416.921(a). This impahment must have lasted
               or must be expected to last for a continuous period of at least 12 months.
               20 C.F.R. §§ 404.1509; 416.909. If the claimant does not have a severe
               impairment, the analysis ends. 20 C.F.R. §§ 404.1520(a)(4)(ii);
               416.920(a)(4)(ii). If the claimant has a severe impairment, the analysis
               proceeds to step three.

       3.      Does the claimant's severe impairment "meet or equal" one or more of the
               impairments listed in 20 C.F.R. Paii 404, Subpart P, Appendix 1? If so,
               then the claimant is disabled. · 20 C.F.R. §§ 404.1520(a)(4)(iii);
               416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
               the listed impairments, the analysis proceeds to the "residual functional
               capacity" ("RFC") assessment.

               a. The ALJ must evaluate medical and other relevant evidence to assess
                  and determine the claimant's RFC. This is an assessment of work-
                  related activities that the claimant may still perform on a regular and
                  continuing basis, despite any limitations imposed by his or her
                  impairments. 20 C.F.R. §§ 404.1520(e); 404.1545(b)-(c); 416.920(e);
                  416.945(b)-(c). After the ALJ determines the claimant's RFC, the
                  analysis proceeds to step four.



Page 3 of 15 - OPINION & ORDER
       4.      Can the claimant perform his or her "past relevant work" with this RFC
               assessment? If so, then the claimant is not disabled. 20 C.F.R.
               §§ 404.1520(a)(4)(iv); 416.920(a)(4)(iv). If the claimant cannot perform
               his or her past relevant work, the analysis proceeds to step five.

       5.      Considering the claimant's RFC and age, education, and work experience,
               is the claimant able to make an adjustment to other work that exists in
               significant numbers in the national economy? If so, then the claimant is
               not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v);
               404.1560(c); 416.960(c). lfthe claimant cannot perform such work, he or
               she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954-55 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 954. The

Commissioner bears the burden of proof at step five. Id. at 953-54. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, "taking into consideration the claimant's residual functional

capacity, age, education, and work experience." Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.

1999) (internal citations omitted); see also 20 C.F.R. §§ 404.1566; 416.966 (describing "work

which exists in the national economy"). If the Commissioner fails to meet this burden, the

claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the

Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 954-55;

Tackett, 180 F.3d at 1099.

                                        THE ALJ'S FINDINGS

       Applying the five-step analysis, the ALJ made the following findings:

       1. Plaintiff has not engaged in substantial gainful activity since June 13, 2014, the
            application date. Tr. 19.

       2. Plaintiff has the following severe impairments: degenerative joint disease of knees,
          affective disorder, an anxiety disorder and a learning disorder. Tr. 19.


Page 4 of 15 - OPINION & ORDER
      , 3. Plaintiff does not have an impairment or combination of impairments that meets or
           medically equals the severity of one of the listed impairments. Tr. 21.

               a. Plaintiff has the RFC to perform modified light work as defined in 20 CFR
                  416.967(b). Plaintiff can lift and/or carry 20 pounds occasionally and 10
                  pounds frequently. Plaintiff can stand and/or walk for 2 hours in an 8-hour
                  workday and sit for 8 hours in an 8-hour workday. Plaintiff can never climb
                  ladders, ropes or scaffolds. He can occasionally kneel, crouch, crawl and
                  climb ramps and stairs and frequently balance and stoop. Plaintiff is limited
                  to simple repetitive tasks consistent with work at the SVP 1 or 2 levels and
                  with GED levels not exceeding 2/2/2. Plaintiff can have no public contact and
                  no more than superficial coworker contact. Tr. 22-23.

       4. Plaintiff is unable to perform any past relevant work. Tr. 32.

       5. Considering Plaintiffs age, education, work experience, and RFC, there are jobs that
          exist in significant numbers in the national economy that the claimant can perform.
          Tr. 32.

Consequently, the ALJ concluded Plaintiff was not disabled as defined by the Social Security

Act. Tr. 33.

                                  STANDARD OF REVIEW

       The reviewing court must affirm the Commissioner's decision if it is based on the proper

legal standards and the legal findings are supported by substantial evidence in the record. 42

U.S.C. § 405(g); Batson v. Comm 'r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). "'Substantial evidence' means

'more than a mere scintilla but less than a preponderance,' or more clearly stated, 'such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion."' Bray v.

Comm 'r Soc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shala/a, 53

F.3d 1035, 1039 (9th Cir. 1995)). In reviewing the Commissioner's alleged errors, this Court

must weigh "both the evidence that supports and detracts from the [Commissioner's]

conclusions." Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). Variable interpretations




Page 5 of 15 - OPINION & ORDER
of the evidence are insignificant if the Commissioner's interpretation is rational. Burch v.

Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

       Where the evidence before the ALJ is subject to more than one rational interpretation, the

Commissioner's conclusion must be upheld. Batson, 359 F.3d at 1198 (citing Andrews, 53 F.3d

at 1041 ). "However, a reviewing court must consider the entire record as a whole and may not

affom simply by isolating a 'specific quantum of supporting evidence."' Robbins v. Soc. Sec.

Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock, 879 F.2d at 501). Additionally, a

reviewing court "cannot affirm the [Commissioner's] decision on a ground that the

[Administration] did not invoke in making its decision." Stout v. Comm 'r Soc. Sec. Admin., 454

F.3d 1050, 1054 (9th Cir. 2006) (citations omitted). Finally, a court may not reverse an ALJ's

decision on account of an error that is harmless. Id. at 1055-56. "[T]he burden of showing that

an error is harmful normally falls upon the party attacking the agency's determination." Shinseki

v. Sanders, 556 U.S. 396, 409 (2009).

       Even where findings are supported by substantial evidence, "the decision should be set

aside if the proper legal standards were not applied in weighing the evidence and making the

decision." Flake v. Gardner, 399 F.2d 532, 540 (9th Cir. 1968). Under sentence four of 42

U.S.C. § 405(g), the reviewing court has the power to enter, upon the pleadings and transcript

record, a judgment affirming, modifying, or reversing the decision of the Commissioner, with or

without remanding the case for a rehearing.

                                          DISCUSSION

       Plaintiff argues the ALJ erred by 1) giving insufficient reasons to find borderline

intellectual functioning, PTSD, and bilateral foot neuropathy not-severe impairments at step two

of the analysis; 2) improperly rejecting Plaintiffs symptom testimony; 3) improperly discounting



Page 6 of 15 - OPINION & ORDER
medical opinion evidence; and 4) making an RFC determination that was not supported by the

medical record. The Court disagrees.

       I.      The ALJ did not commit harmful error at step two.

       Plaintiff argues that the ALJ harmfully erred in failing to include borderline intellectual

functioning, PTSD, and bilateral foot neuropathy as severe impairments at step two, and by

failing to provide sufficient reasons to support his decision. The Court disagrees.

       At step two of the sequential analysis, the ALJ must determine "whether the claimant has

a medically severe impairment of combination of impairments." See Smolen v. Chafer, 80 F.3d

1273, 1290 (9th Cir. 1996); 20 C.F.R. § 404.1520(a)(4)(ii). A physical or mental impairment

must be established by objective medical evidence from an acceptable medical source before the

ALJ can determine whether the impairment or combination of impairments are severe. 20 C.F .R.

§ 416.921. A diagnosis, without more, is insufficient to establish a severe impairment. See, e.g.,

Febach v. Colvin, 580 Fed. Appx. 530, 531 (9th Cir. 2014) (finding a diagnosis of depression

alone insufficient for finding a "severe" impairment). Rather, to establish a severe impairment,

Plaintiff needed to demonstrate that his borderline intellectual functioning, PTSD, and bilateral

foot neuropathy affected his ability to perform basic work activities during the relevant period.

20 C.F.R. § 416.922.

       The ALJ considered Plaintiffs borderline intellectual functioning, PTSD, and bilateral

foot neuropathy during step two and provided sufficient reasons for finding them not severe.

Regarding Plaintiffs borderline intellectual functioning, the ALJ discussed this diagnosis and

Plaintiffs IQ tests at length several times throughout his opinion to support his findings. See Tr.

19-20, 26-29. Despite Plaintiffs low IQ scores and diagnosis of borderline intellectual

functioning, the record also included conflicting IQ scores from tests taken only about six



'Page 7 of 15 - OPINION & ORDER
months apart, and in subsequent IQ testing Plaintiff was noted to give limited effort, seemed to

make careless mistakes, and revealed no evidence of significant intellectual deficits. Tr. 27-29;

Ex. 4A/8; Ex. 12F. Regarding Plaintiffs PTSD, the ALJ supported his finding that this

impairment was not severe by citing to treatment notes where the treating doctor proffered the

diagnosis with caution. Tr. 20. Regarding Plaintiff's bilateral foot neuropathy, the ALJ

suppmied his findings by noting evidence of pain and swelling in the toes from 2014 and that

gout or pre-diabetes was noted as a possible explanation, but that Plaintiff was never prescribed

medication for these. Tr. 20. The ALJ also explained that these conditions, considered singly or

in combination with others, caused only transient and mild symptoms and limitations, are well

controlled with treatment, and did not persist for twelve continuous months. Tr. 21

       Moreover, step two was decided in Plaintiffs favor by finding other impairments severe

and the ALJ ultimately considered all of Plaintiffs alleged impairments when determining his

RFC. For these reasons, Plaintiff has not proven that harmful error occurred at step two.

       II.     The ALJ provided clear and convincing reasons to discount Plaintiff's
               subjective symptom testimony.

       When deciding whether to accept the subjective symptom testimony of a claimant, the

ALJ must perform a two-stage analysis. In the first stage, the claimant must produce objective

medical evidence of one or more impairments which could reasonably be expected to produce

some degree of symptom. Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The

claimant is not required to show that the impairment could reasonably be expected to cause the

severity of the symptom, but only to show that it could reasonably have caused some degree of

the symptom. In the second stage of the analysis, the ALJ must assess the credibility of the

claimant's testimony regarding the severity of the symptoms. Id. Unless there is affirmative

evidence showing that the claimant is malingering, the ALJ's reasons for rejecting the claimant's


Page 8 of 15 - OPINION & ORDER
subjective testimony must be clear and convincing. Burch, 400 F.3d at 680. The ALJ may reject

a claimant's allegations if his "statements at [his] hearing do not comport with the objective

evidence in [his] medical record." Bray v. Comm 'r ofSoc. Sec. Admin., 554 F.3d 1219, 1227

(9th Cir. 2009). The ALJ must identify what testimony is not credible and what evidence

undermines the claimant's complaints. Id.; Reddick v. Chafer, 157 F.3d 715, 722 (9th Cir. 1998).

Additionally, the evidence upon which the ALJ relies must be substantial. See Reddick, 157 F.3d

at 724; Holohan v. Massinari, 246 F.3d 1195, 1208 (9th Cir. 2001).

       As agency policy requires, the ALJ compare Plaiµtiffs allegations to the medical

evidence and treatment history and found Plaintiffs subjective symptom testimony to be "not

entirely consistent" with the medical evidence and other evidence in the record. Tr. 24.

Regarding Plaintiffs bilateral knee impairment and ACL tear, the ALJ provided clear and

convincing reasons for discounting Plaintiffs testimony as to the severity of this impairment by

pointing to the fact that Plaintiff showed no signs of undergoing repair surgery nor was surgery

recommended. Tr. 24. When asked about possible knee repair surgery at the hearing, Plaintiff

said that he was told by Dr. Earl at Legacy that he was going to need a left knee replacement and

that he should not get any more cortisone injections. However, the ALJ correctly pointed out

that no such Legacy medical records exist in the record. Tr. 24. Similarly, Plaintiff claimed he

had a re-evaluation at Providence Orthopedic and was told he was too young for a knee

replacement. Tr. 25. Again, there are no treatment notes indicating such.

       Plaintiff argues that the ALJ had a duty to develop the record further and obtain the

alleged treatment records from Legacy and Providence Orthopedic or leave the record open and

allow Plaintiff to do so. However, this argument does not support a finding of harmful error

because the ALJ' s duty to develop the record cannot be used to shift the burden of proof to the



Page 9 of 15 - OPINION & ORDER
ALJ. See Mayes v. Massanari, 276 F.3d 453,460 (9th Cir. 2001). Plaintiff did not submit this

alleged evidence or provide information specific enough to identify the evidence prior to the

hearing or at the hearing. At the hearing, his counsel did not state that any records were

outstanding. Tr. 41-42. Therefore, the ALJ reasonably inferred that there were no such records.

       Additionally, the ALJ pointed to evidence in the record of Plaintiffs drug misuse and

abuse as an indicator that Plaintiffs pain complaints may not be as severe as alleged. Tr. 24.

For example, UDS testing noted alcohol, methadone, and benzodiazepines in Plaintiffs urine

although Plaintiff was not prescribed any of those. Further, such testing was negative for

oxycodone, even though Plaintiff was prescribed it. Tr. 20, 24, 25. Plaintiffs friend reported

that Plaintiff was snorting his oxycodone and using heroine, methamphetamines, and cocaine.

Tr. 25, 402, 718. A provider noted concerns of "diversion, possible abuse and unwillingness to

comply" with the requested urine test and pill count to justify no longer prescribing opioids. Tr.

401-02. Additionally, Plaintiff testified that he last used methamphetamines a long time ago (Tr.

56-57, 60-61), yet he tested positive for methamphetamine as recent as 2016. Tr. 26, 636. A

health care provider noted that he was adamant that he did not know how methamphetamine got

in his urine for the 2016 test and was allegedly "begging" for pain medications. Tr. 636. These

inconsistent statements and drug seeking behaviors support the ALJ' s finding that Plaintiff may

have been seeking medications for reasons other than disabling pain.

       Finally, Plaintiff argues that the ALJ erred in rejecting his testimony regarding his mental

impairments. However, the ALJ fully considered the evidence of Plaintiffs mental impairments,

discussed them at length in his opinion, and provided clear and convincing reasons for why some

subjective testimony was not entirely credible. For example, the ALJ noted that Plaintiff was

never hospitalized for mental impairments, mental status examinations wete largely normal, and



Page 10 of 15 - OPINION & ORDER
treatment notes showed normal mood and good sociability. Tr. 26. For example, despite

Plaintiffs complaints of hearing voices, the ALJ noted there was no evidence of Plaintiff being

distracted by internal stimuli. Tr. 26. Moreover, limitations arising from Plaintiffs mental

impairments were addressed in his RFC by restricting him to essentially unskilled work with

interactivity constraints. Therefore, plaintiff has not established harmful error in the evaluation

of his subjective mental health testimony.

       III.    The ALJ reasonably weighed the medical opinions of Dr. Kaper and Nurse
               Practitioner Herzog.

       The ALJ is responsible for determining credibility resolving conflicts in medical

testimony and resolving ambiguities. In social security cases, there are three categories of

medical opinions: those that come from treating, examining, and non-examining doctors.

Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir. 2008). "Generally, a treating physician's

opinion carries more weight than an examining physician's, and an examining physician's

opinion carries more weight than a reviewing physician's." Id. at 1202. Opinions supported by

explanations are given more authority than those that are not, as are opinions of specialists

directly relating to their specialties. Id. An ALJ may properly reject a treating or examining

physician's uncontradicted medical opinion only for "clear and convincing reasons." Lester v.

Chafer, 81 F.3d 821, 830-831 (9th Cir. 1995). When the treating or examining physician's

opinion has been contradicted, the opinion may be rejected for "specific and legitimate reasons

that are supported by substantial evidence in the record." Carmickle v. Comm 'r Soc. Sec. Admin.,

533 F.3d 1155, 1164 (9th Cir. 2008). This can be done by setting out a detailed and thorough

summary of the facts, providing an appropriate interpretation thereof, and making findings. See

Mega/lanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). An ALJ "need not accept the opinion

of any physician, including a treating physician, if that opinion is brief, conclusory, and


Page 11 of 15 - OPINION & ORDER
inadequately supported by clinical findings." Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.

2002). Although this Court greatly respects the work and opinions of nurse practitioners, an ALJ

needs to provide only a germane reason for discounting an opinion from an "other source," such

as a nurse practitioner. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

       Here, the ALJ summarized treating physician Dr. Kaper's opinion (Tr. 27-29) and

provided specific and legitimate reasons for giving the opinion little weight. Although the Court

finds the ALJ's reasons to also be "clear and convincing," the ALJ was required to provide only

"specific and legitimate" reasons because Dr. Kaper's medical conclusions were contradicted by

the opinion of another treating doctor, Dr. Dooley. Plaintiff argues that the ALJ "failed to

explain why he discounted [Dr. Kaper's] report when it showed significantly improved IQ." Plf.

Reply at 6. Dr. Kaper noted that Plaintiff exhibited poor and variable effort during testing and

his ultimate scores were significantly inconsistent with those Dr. Dooley found. The ALJ gave

specific and legitimate reasons for discounting Dr. Kaper's report, stating, "[Dr. Kaper] does not

explain how the claimant could have had a significantly higher IQ in only about six months, with

the claimant's scores on memory testing up 17 to 26 points in various memory domains .... "

Tr. 29. The ALJ further noted that Dr. Kaper's opinion did not "comport with the claimant's

absence of psychiatric hospitalizations during the relevant period, mental status examinations

showing a normal mood and affect, treatment notes indicate good sociability, the claimant own

reportage of psychosocial stressors rather than his underlying impairments account for his mental

health symptoms and compromised effort on testing." Tr. 29. Not only are these reasons for

giving little weight to Dr. Kaper's opinion specific and legitimate, the ALJ was not required to

accept a medical opinion based on unreliable and inconsistent testing. See Chaudhry v. Astrue,




Page 12 of 15 - OPINION & ORDER
688 FJd 661, 671 (9th Cir. 2012) (finding the ALJ properly rejected a medical opinion based on

self-reports when the claimant exhibits poor effort on testing).

       Regarding Nurse Herzog, the ALJ provided sufficient reasons to discount her opinion.

Nurse Herzog's opinion does not qualify as a medically acceptable treating source because she is

a nurse practitioner and the record does not show that she worked under a physician's close

supervision. See 20 C.F.R. § 404.1513(d)(l); Gomez v. Chafer, 74 F.3d 967, 971 (9th Cir. 1996)

(holding that a nurse practitioner could be considered a medically acceptable source where she

worked under a physician's close supervision such that she acted as the physician's agent). The

ALJ needed to provide only a germane reason for discounting Nurse Herzog's opinions provided

in the mental impairment questionnaire and physical impairment questionnaire that she

completed. The ALJ gave Nurse Herzog's opinion regarding Plaintiffs mental limitations little

weight because it was not consistent with Plaintiffs "absence of psychiatric hospitalizations

during the relevant period, mental status examinations showing a normal mood and affect,

treatment notes indicate good sociability, the claimant own reportage of psychosocial stressors

rather than his underlying impairments account for his mental health symptoms and the

claimant's compromised effort on intelligence testing." Tr. 29. The ALJ further noted that her

opinion was not consistent with the third-party statement of Plaintiffs friend who indicated that

he has no mental health or intellectual difficulties. Tr. 29. The ALJ also gave Nurse Herzog's

opinion regarding.Plaintiffs physical limitations little weight because it was not consistent with

the overall medical evidence record, including "an absence of surgery on the claimant's knees,

no evidence of limitations in the use of hands, examination results showing negative McMurray

and posterior/anterior drawer tests" as just a few examples. Tr. 30. Although Plaintiff argues

that Nurse Herzog's opinions are consistent with other doctor's findings in the record, that is not



Page 13 of 15 - OPINION & ORDER
a sufficient reason to conclude that the ALJ committed harmful error in discounting Nurse

Herzog's opinion. Applying the appropriate standard of review, the Court finds that the ALJ

provided legally sufficient reasons for discounting both Dr. Kaper and Nurse Herzog's medical

opm10ns.

       IV.    The ALJ's RFC finding is supported by substantial evidence.

       Plaintiff asserts that the ALJ' s RFC determination is flawed by restating his arguments

about the medical opinions provided by Nurse Herzog and Dr. Kaper. Because the ALJ

reasonably discounted those opinions, he was not required to accept their proposed limitations

when determining Plaintiffs RFC. The only new argument that Plaintiff asserts here is that the

RFC is missing three of the moderate limitations Dr. Henry supplied-a limited ability to

maintain adequate social functioning; a limited ability to maintain concentration, persistence and

pace; and a limited ability to maintain adequate work attendance. However, Dr. Henry assessed

Plaintiffs limitations and then rendered an opinion about what he could do despite those

limitations and ultimately found Plaintiff could "manage brief, superficial interactions with a

limited number of coworkers, and would be best doing simple tasks in an independent

environment." Tr. 99. The ALJ's RFC determination is consistent with Dr. Henry's opinion as

the ALJ found-Plaintiff "limited to simple repetitive tasks" and "can have no public contact and

no more than superficial coworker contact." Tr. 23. Therefore, the Court finds the ALJ did not

commit error in determining Plaintiffs RFC.

                                             ORDER

       Based on the foregoing and pursuant to sentence four of 42 U.S.C. § 405(g), the decision

of the Commissioner is AFFIRMED.




Page 14 of 15 - OPINION & ORDER
       IT IS SO ORDERED.




                                    United States Magistrate Judge




Page 15 of 15 -   OPINION & ORDER
